—Appeals (1) from a judgment of the County Court of Broome County (Mathews, J.), rendered April 30, 1996, which revoked defendant’s probation and imposed a term of imprisonment, and (2) from a judgment of said court, rendered April 30, 1996, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
We reject defendant’s contention that the consecutive prison terms of 1 to 4 years each in connection with his violation of probation and plea of guilty of grand larceny in fourth degree are harsh and excessive. The record reveals that defendant was unwilling to comply with the terms of his probation, notwithstanding the fact that County Court afforded defendant *683repeated opportunities to do so. Based upon our review of the record, we decline to disturb the sentences imposed and find the consecutive nature of the sentences to be appropriate (see, People v DeFayette, 241 AD2d 761, lv denied 90 NY2d 939; see also, People v Novack, 233 AD2d 617). Finally, while defendant’s substance abuse problem and unstable home environment, among other factors, are unfortunate, under the circumstances presented here we do not find these excuses to be so significant as to warrant a reduction of the sentences in the interest of justice.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgments are affirmed.